UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4737
ALLEN EDWARD STEWART,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                   T. S. Ellis, III, District Judge.
                          (CR-01-144-A)

                       Submitted: July 3, 2002

                      Decided: August 15, 2002

 Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey D. Zimmerman, LAW OFFICE OF JEFFREY D. ZIMMER-
MAN, Alexandria, Virginia, for Appellant. Paul J. McNulty, United
States Attorney, Patricia M. Haynes, Assistant United States Attor-
ney, Morris R. Parker, Jr., Assistant United States Attorney, Alexan-
dria, Virginia, for Appellee.
2                     UNITED STATES v. STEWART
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Allen Edward Stewart appeals his conviction for carrying a firearm
in relation to a drug trafficking offense, in violation of 18 U.S.C.A.
§ 924(c)(1)(A) (West 1999). Stewart entered a conditional plea,
reserving the right to appeal the district court’s denial of his motion
to suppress evidence. Stewart claimed the seized evidence should
have been suppressed because: (1) the initial seizure was without rea-
sonable suspicion; (2) the pat-down search was not supported by facts
supporting the belief that he was armed and presented a danger to the
police officers; (3) the arrest was without probable cause; and (4) the
inventory search of the car was improper. Finding no reversible error,
we affirm.

   A traffic stop of a vehicle constitutes a seizure within the meaning
of the Fourth Amendment and is permissible if the officer has proba-
ble cause to believe a traffic violation has occurred, Whren v. United
States, 517 U.S. 806, 809-10 (1996), or a reasonable suspicion of
unlawful conduct. Terry v. Ohio, 392 U.S. 1, 20-22 (1968); United
States v. Rusher, 966 F.2d 868, 875 (4th Cir. 1992). Accordingly,
when an officer observes even a minor traffic offense, a stop of the
vehicle is constitutionally permissible. United States v. Hassan El, 5
F.3d 726, 730 (4th Cir. 1993). Here, we find that the Fairfax County
police officer had reasonable suspicion to believe that Stewart’s car
violated Virginia’s law prohibiting the tinting of automobile win-
dows. Thus, the police officer did not offend the Fourth Amendment
by parking in front of Stewart’s car and preventing him from leaving
the parking space.

   A police officer "may conduct a protective search aimed at uncov-
ering concealed weapons after making a proper traffic stop if the offi-
cer possesses a reasonable belief based on specific and articulable
facts which, taken together with the rational inferences from those
                      UNITED STATES v. STEWART                         3
facts, reasonably warrant the officer in believing that the suspect is
dangerous." United States v. Baker, 78 F.3d 135, 137 (4th Cir. 1996)
(internal quotation marks omitted). We find that the police officer had
sufficient information and articulable facts warranting him to believe
Stewart may be armed. Thus, the limited pat-down search was not
improper.

   In determining whether probable cause existed for Stewart’s arrest,
the Court must look at the totality of circumstances surrounding the
arrest. Illinois v. Gates, 462 U.S. 213, 230-32 (1983). Probable cause
exists when the facts and circumstances within an officer’s knowl-
edge, and of which they had reasonably trustworthy information, are
"sufficient to warrant a prudent man in believing that the [individual]
had committed or was committing an offense." Beck v. Ohio, 379
U.S. 89, 91 (1964) (alteration added); see also United States v. Man-
beck, 744 F.2d 360, 376 (4th Cir. 1984). Furthermore, probable cause
requires more than "bare suspicion" but less than evidence necessary
to convict. Porterfield v. Lott, 156 F.3d 563, 569 (4th Cir. 1998).
"[P]robable cause is a fluid concept — turning on the assessment of
probabilities in particular factual contexts — not readily, or even use-
fully, reduced to a neat set of legal rules." Illinois v. Gates, 462 U.S.
213, 232 (1983). We find there was probable cause to arrest Stewart.

   Finally, we find the inventory search was valid. United States v.
Brown, 787 F.2d 929, 931-32 (4th Cir. 1986). Thus, the district court
did not err by denying Stewart’s motion to suppress evidence.

   We affirm the conviction and sentence. We dispense with oral
argument because the facts and legal conclusions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

                                                            AFFIRMED